OPINION ON APPELLEES’ MOTION FOR REHEARING

BROOKSHIRE, Justice.
In our original opinion, we pointed out that we, then, had no “second affidavit of Bieber”. Apparently, this “second affidavit of Bieber” was omitted from our record by inadvertence. We now have this “second affidavit”. It unequivocally states that:
“ ‘Mr. Bennie Wilber, who the Plaintiff in this case states that he filed a Notice of Appeal with, served as a member of the Appraisal Review Board for the 1982-1983 term of office. Mr. Wilber further served as Secretary for the 1982 term and Chairman for the 1983 term. Mr. Wilber has not served as a member of the Appraisal Review Board since the expiration of his term.’ ”
In our original opinion, we stressed that Captain Underhill relied solely on his having given notice of appeal to Mr. Wilber. The notice of appeal to Mr. Wilber was given sometime shortly after July 29, 1985, as claimed by Captain Underhill. We are satisfied that Mr. Wilber had no official position and was not a member of the Appraisal Review Board after the 1983 term.
Therefore, we withdraw our previous order of remand in this case, but not our original opinion. We hereby grant the Ap-pellees’ Motion for Rehearing and we now affirm, in all things, the granting of the Motion for Summary Judgment in favor of Appellees at the district court level.
AFFIRMED.